PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/376,499
Filing Date: 5 Apr 2019
Appellant(s): Sensormatic Electronics, LLC



__________________
Jason DiMedio (Reg Num. 78722)
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed March 2, 2022.

Every ground of rejection set forth in the Office action dated July 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-5, 7-13, 15-16, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman, US Patent Pub. US 2016/0268843 A1 (hereinafter Baarman) in view of Guan et al., US Patent Pub. US 2017/0108236 A1 (hereinafter Guan).

Claim 1
Baarman teaches a distributed device of a building management system (Baarman, Para Abstract, Para [0021], [0031-36] - - Control/”building management” system with remote/distributed devices.), the device comprising: a base module comprising an inductive power transmitter (Baarman, Para [0029-30] - - A remote power supply/”base module” with an inductive power transmitter.); and a secondary module comprising an inductive power receiver for receiving power from the inductive power transmitter of the base module. (Baarman, Para [0029-30] - - A remote device/”secondary module” has an inductive power receiver to receive power from the remote power supply/”base module”.)
But Baarman fails to specify a secondary module attached to the base module, and the secondary module further comprising one or more sensors, user interface elements, and/or actuators of the building management system; one or more attachment mechanisms for securing the secondary module to the base module; the base module is permanently mounted to a mounting surface of a building where the building management system is installed and is connected to a mains power line, which supplies alternating current electric power to the base module at voltages ranging from 110 to 240 Volts.
However, Guan teaches a secondary module attached to the base module, and the secondary module further comprising one or more sensors and user interface elements of the building management system (Guan, Para [0004], [0089], [0092], [0126], [0134] - - A first, or front, panel/”secondary module” with attached to a second, or back, panel/”base module” with an inductive power receiver and comprising a sensor and a touch screen/”user interface”.); one or more attachment mechanisms for securing the secondary module to the base module (Guan, Para [0126] - - Attachment mechanisms for securing the first panel/”secondary module” to the second panel/”base module”.); the base module is permanently mounted to a mounting surface of a building where the building management system is installed and is connected to a mains power line, which supplies alternating current electric power to the base module at voltages ranging from 110 to 240 Volts. (Guan, Para [0004], [0089] [0126], [0131], [0134] - - A back panel/”base module” permanently mounted to a surface of a building where the system is installed, and connected to a power source that can provide 110-240 volts power.)
Baarman and Guan are analogous art because they are from the same field of endeavor.  They relate to environment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above environment control system, as taught by Baarman, and incorporating the first panel with an inductive power receiver, sensor, and touch screen attached to a permanently mounted panel connected to a power source to deliver 110-240V power, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by incorporating the first panel with an inductive power receiver, sensor, and touch screen attached to a permanently mounted panel connected to a power source to deliver 110-240V power, as suggested by Guan (Para [0003]).

Claim 2
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the one or more user interface elements generate signals to be sent to a controller of the building management system. (Baarman, Para [0033], [0038] - - A remote device sends control commands/”generate signals” to be sent to the computer/”controller of the building management system” from user interface elements.)

Claim 3
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the one or more user interface elements detect user input data and provide status information to users of the building management system. (Baarman, Para [0033], [0038] - - A remote device detects user input data from the user interface and provides status information to users.)

Claim 4
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the one or more user interface elements control equipment of the building management system. (Baarman, Para [0033], [0038] - - A remote device sends control commands/”generate signals” to be sent to the computer/”controller of the building management system” from user interface elements to control building equipment.)

Claim 5
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the secondary module communicates with a controller of the building management system via a wireless transceiver. (Baarman, Para [0030] - - A remote device/”secondary module” communicates wirelessly with the computer/”controller of the building management system”.)

Claim 6
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches one or more attachment mechanisms for securing the secondary module to the base module. (Guan, Para [0126] - - Attachment mechanisms for securing the first panel/”secondary module” to the second panel/”base module”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating the first panel with an attachment mechanism, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for exchange of different panels with different functionality by using an attachment mechanism between the first and second panels, as suggested by Guan (Para [0012]).

Claim 7
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches the base module is compatible with different interchangeable secondary modules. (Guan, Para [0012], [0126] - - Different interchangeable third and first panels/”secondary modules” are compatible with the second panel/”base module”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating interchangeable third and first panels, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for exchange of different panels with different functionality by using an attachment mechanism between the first and second panels, as suggested by Guan (Para [0012]).

Claim 8
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the base module confirms compatibility with the secondary module before providing power to the secondary module. (Baarman, Para [0028] - - When a device is within range of a remote power supply/”base module” it is detected and validated/”confirm compatibility”.)

Claim 9
Baarman teaches a method for operation of a distributed device of a building management system (Baarman, Para [0021-22], [0031-36] - - A method for operating a control/”building management” system with remote/distributed devices.), the method comprising: a base module providing power via an inductive power transmitter to a secondary module (Baarman, Para [0029-30] - - A remote power supply/”base module” with an inductive power transmitter.); the secondary module receiving the power from the base module via an inductive power receiver. (Baarman, Para [0029-30] - - A remote device/”secondary module” has an inductive power receiver to receive power from the remote power supply/”base module”.)
But Baarman fails to specify a secondary module attached to the base module, and the secondary module further comprising one or more sensors, user interface elements, and/or actuators of the building management system; one or more attachment mechanisms for securing the secondary module to the base module; the base module is permanently mounted to a mounting surface of a building where the building management system is installed and is connected to a mains power line, which supplies alternating current electric power to the base module at voltages ranging from 110 to 240 Volts.
However, Guan teaches a secondary module attached to the base module, and the secondary module further comprising one or more sensors and user interface elements of the building management system (Guan, Para [0004], [0089], [0092], [0126], [0134] - - A first, or front, panel/”secondary module” with attached to a second, or back, panel/”base module” with an inductive power receiver and comprising a sensor and a touch screen/”user interface”.); one or more attachment mechanisms for securing the secondary module to the base module (Guan, Para [0126] - - Attachment mechanisms for securing the first panel/”secondary module” to the second panel/”base module”.); the base module is permanently mounted to a mounting surface of a building where the building management system is installed and is connected to a mains power line, which supplies alternating current electric power to the base module at voltages ranging from 110 to 240 Volts. (Guan, Para [0004], [0089] [0126], [0131], [0134] - - A back panel/”base module” permanently mounted to a surface of a building where the system is installed, and connected to a power source that can provide 110-240 volts power.)
Baarman and Guan are analogous art because they are from the same field of endeavor.  They relate to environment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above environment control system, as taught by Baarman, and incorporating the first panel with an inductive power receiver, sensor, and touch screen attached to a permanently mounted panel connected to a power source to deliver 110-240V power, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by incorporating the first panel with an inductive power receiver, sensor, and touch screen attached to a permanently mounted panel connected to a power source to deliver 110-240V power, as suggested by Guan (Para [0003]).

Claim 10
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the one or more user interface elements generating signals to be sent to the controller. (Baarman, Para [0033], [0038] - - A remote device sends control commands/”generate signals” to be sent to the computer/”controller of the building management system” from user interface elements.)

Claim 11
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the one or more user interface elements detecting user input data and providing status information to users of the building management system. (Baarman, Para [0033], [0038] - - A remote device detects user input data from the user interface and provides status information to users.)

Claim 12
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the one or more user interface elements controlling equipment of the building management system based on signals received from the controller. (Baarman, Para [0033], [0038] - - A remote device sends control commands/”signals” to be sent to the computer/”controller of the building management system” from user interface elements to control building equipment.)

Claim 13
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the secondary module communicating with the controller via a wireless transceiver. (Baarman, Para [0030] - - A remote device/”secondary module” communicates wirelessly with the computer/”controller of the building management system”.)

Claim 14
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches one or more attachment mechanisms secure the secondary module to the base module. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating the first panel with an attachment mechanism, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for exchange of different panels with different functionality by using an attachment mechanism between the first and second panels, as suggested by Guan (Para [0012]).

Claim 15
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches the base module is compatible with different interchangeable secondary modules. (Guan, Para [0012], [0126] - - Different interchangeable third and first panels/”secondary modules” are compatible with the second panel/”base module”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating interchangeable third and first panels, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for exchange of different panels with different functionality by using an attachment mechanism between the first and second panels, as suggested by Guan (Para [0012]).

Claim 16
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the base module confirming compatibility with the secondary module before providing power to the secondary module. (Baarman, Para [0028] - - When a device is within range of a remote power supply/”base module” it is detected and validated/”confirm compatibility”.)

Claim 24
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches the building management system is a building automation system, and the secondary module functions as a thermostat of the building automation system. (Guan, Para [0087] - - A first, or front, panel/”secondary module” functions as a thermostat of the control system.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating the thermostat functionality, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by incorporating the thermostat functionality, as suggested by Guan (Para [0003]).

Claim 25
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches the building management system is a fire alarm system, and the secondary module functions as a smoke detector of the fire alarm system. (Guan, Para [0223], [0225] - - A first, or front, panel/”secondary module” functions include a smoke detector of the control system.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating the smoke detector of a fire alarm system functionality, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by incorporating the smoke detector of a fire alarm system functionality, as suggested by Guan (Para [0003]).

Claim 26
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches the building management system is a security system, and the secondary module functions as a motion sensor for the security system. (Guan, Para [0105], [0118] - - A first, or front, panel/”secondary module” functions includes a motion sensor for alarming purposes.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating the motion sensor for alarming purposes, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by incorporating the motion sensor for alarming purposes, as suggested by Guan (Para [0003]).

Claim 27
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches the building management system is an access control system, and the secondary module functions as an access control reader of the access control system. (Guan, Para [0193] - - A first, or front, panel/”secondary module” functions includes an access control reader for performing as an access control system.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating the access control reader for performing as an access control system, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by incorporating the access control reader for performing as an access control system, as suggested by Guan (Para [0003]).

Claim 28
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches an old secondary module can be detached from the base module and replaced with a new secondary module. (Guan, Para [0012], [0126] - - Interchangeable third and first panels/”secondary modules” are compatible with the second panel/”base module”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating interchangeable third and first panels, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by allowing the interchange of third and first panels for replacement, as suggested by Guan (Para [0012]).

Claim 29
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the base module does not attempt to provide power if a metal object that is not a recognized secondary module is placed in proximity to the inductive power transmitter. (Baarman, Para [0028] - - If an object that is not a recognized first panel/”secondary module” is within range/proximity of a remote power supply/”base module” is not validated/”recognized secondary module”)


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al., US Paten Pub. US 2011/0226506 A1 (hereinafter Hamilton), in view of Baarman, US Patent Pub. US 2016/0268843 A1 (hereinafter Baarman), and in further view of Guan et al., US Patent Pub. US 2017/0108236 A1 (hereinafter Guan).

Claim 17
Hamilton teaches a building management system (Hamilton, Para [0003-5] - - Building management system), the system comprising: a control panel comprising one or more power transmitters (Hamilton, Para [0003-5], [0023] - - Control panel with power regulation/transmitter circuit.); and one or more input-output blocks comprising interfaces for communicating with the control panel and with distributed devices of the building management system, wherein the one or more input-output blocks provide connectivity between the control panel and the distributed devices by relaying signals and/or data between the control panel and the distributed devices via the interfaces of the one or more input-output blocks. (Hamilton, Para [0003-5], [0023] - - Control panel with input-output blocks that provide connectivity for communication by relaying signals between the control panel of the building management system and distributed devices connected to the input-output blocks.)
But Hamilton fails to specify input-output blocks comprising inductive power receivers for receiving power. 
However, Baarman teaches input-output connections comprising inductive power receivers for receiving power. (Baarman, Para [0029-38] - - Inductive power and data/”input-output” connections including inductive power receivers for receiving power.)
Hamilton and Baarman are analogous art because they are from the same field of endeavor.  They relate to environment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above environment control system, as taught by Hamilton, and incorporating the input-output connections comprising inductive power receivers, as taught by Baarman.  
One of ordinary skill in the art would have been motivated to do this modification in order to eliminate the need for various charging cords by incorporating the first panel with input-output connections comprising inductive power receivers, as suggested by Baarman (Para [0021]).
But the combination of Hamilton and Baarman fails to specify one or more inductive power transmitters and receivers that transmit power from a control panel to distributed devices.
However, Guan teaches one or more inductive power transmitters and receivers that transmit power from a power source to the control module for distribution to distributed devices. (Guan, Para [0089-92], [0118-123] - - Control module including a switch that controls inductive power transmission with a power module inductively connected to a power source and connected to distributed panels/devices which inductively transmit power to the attached first panels.)
Hamilton, Baarman and Guan are analogous art because they are from the same field of endeavor.  They relate to environment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Hamilton and Baarman, and incorporating the first panel with inductive power transmitters and receivers, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by incorporating the first panel with inductive power transmitters and receivers, as suggested by Guan (Para [0003]).

Claim 18
Hamilton teaches a method of operation for a building management system (Hamilton, Para [0003-5] - - A method of operating a building management system), the method comprising: a control panel providing power to one or more input-output blocks via one or more power transmitters (Hamilton, Para [0003-5], [0023] - - Control panel providing power to input-output blocks with a power regulation/transmitter circuit.); distributed devices communicating with the control panel via interfaces of the one or more input-output blocks, wherein the one or more input-output blocks provide connectivity between the control panel and the distributed devices by relaying signals and/or data between the control panel and the distributed devices via the interfaces of the one or more input-output blocks. (Hamilton, Para [0003-5], [0023] - - Control panel with input-output blocks that provide connectivity for communication by relaying signals between the control panel of the building management system and distributed devices connected to the input-output blocks.)
But Hamilton fails to specify input-output blocks comprising inductive power receivers for receiving power. 
However, Baarman teaches input-output connections comprising inductive power receivers for receiving power. (Baarman, Para [0029-38] - - Inductive power and data/”input-output” connections including inductive power receivers for receiving power.)
Hamilton and Baarman are analogous art because they are from the same field of endeavor.  They relate to environment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above environment control system, as taught by Hamilton, and incorporating the input-output connections comprising inductive power receivers, as taught by Baarman.  
One of ordinary skill in the art would have been motivated to do this modification in order to eliminate the need for various charging cords by incorporating the first panel with input-output connections comprising inductive power receivers, as suggested by Baarman (Para [0021]).
But the combination of Hamilton and Baarman fails to specify one or more inductive power transmitters and receivers that transmit power from a control panel to distributed devices.
However, Guan teaches one or more inductive power transmitters and receivers that transmit power from a power source to the control module for distribution to distributed devices. (Guan, Para [0089-92], [0118-123] - - Control module controlling inductive power transmission with a power module inductively connected to a power source and connected to distributed panels/devices which inductively transmit power to attached first panels.)
Hamilton, Baarman and Guan are analogous art because they are from the same field of endeavor.  They relate to environment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Hamilton and Baarman, and incorporating the first panel with inductive power transmitters and receivers, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by incorporating the first panel with inductive power transmitters and receivers, as suggested by Guan (Para [0003]).

Claim 19
The combination of Hamilton, Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Hamilton, Baarman and Guan further teaches the control panel directs function of the building management system (Hamilton, Para [0003-5] - - A control panel directs operation of a building management system.), and the distributed devices are positioned throughout a premises where the building management system is installed and include combinations of sensors for detecting conditions throughout the premises and sending data or analog signals to the control panel indicating the conditions, user interfaces for displaying information and receiving input from users of the building management system, and/or actuators for performing physical operations to control an environment of the premises. (Hamilton, Para [0003-5], [0023] - - A method of operating a building management system through detecting conditions using sensors and sending corresponding signals to the control panel, work stations/”user interfaces” for displaying information and receiving input from users, and actuators to perform physical operations to control an environment of the building/premises.)

Claim 20
The combination of Hamilton, Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Hamilton, Baarman and Guan further teaches the control panel directs the function of the building management system by receiving signals and/or data from the distributed devices, sending instructions, and determining and sending information to be displayed on the distributed devices. (Hamilton, Para [0003-5], [0023] - - The control panel directs functionality by receiving signals and data from distributed devices, sending control instructions, and displaying data on user workstations/”distributed devices”.)


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al., US Paten Pub. US 2011/0226506 A1 (hereinafter Hamilton), in view of Baarman, US Patent Pub. US 2016/0268843 A1 (hereinafter Baarman), and in further view of Guan et al., US Patent Pub. US 2017/0108236 A1 (hereinafter Guan) as applied to Claims 17-20 above, and in further view of Rockwell, “AADvance Controller System Build Manual”, July 2012, Rockwell Automation, PP 1-2, 1-15.

Claim 21
The combination of Hamilton, Baarman and Guan teaches all the limitations of the base claims as outlined above.  
But the combination of Hamilton, Baarman and Guan fails to specify additional input-output blocks can be added to the control panel over time, as the building management system expands and further distributed devices are installed. 
However, Rockwall teaches additional input-output blocks can be added to the control panel over time, as the building management system expands and further distributed devices are installed. (Rockwall, Page 1-2, 1-15 - - Controller system/”control panel” with expandable modular input-output modules that can be added to expand the system.)
Hamilton, Baarman, Guan, and Rockwall are analogous art because they are from the same field of endeavor.  They relate to building control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building control system, as taught by Hamilton, Baarman and Guan, and further incorporating the controller system with modular input-output modules, as taught by Rockwall.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide expandable input-output capability by using a controller system with modular input-output modules, as suggested by Rockwall (Page 1-15).

Claim 22
The combination of Hamilton, Baarman and Guan teaches all the limitations of the base claims as outlined above.  
But the combination of Hamilton, Baarman and Guan fails to specify the control panel and the one or more input-output blocks comprise attachment mechanisms, and the input-output blocks attach to the control panel via the attachment mechanisms.
However, Rockwall teaches the control panel and the one or more input-output blocks comprise attachment mechanisms, and the input-output blocks attach to the control panel via the attachment mechanisms. (Rockwall, Page 1-2, 1-15 - - Controller system/”control panel” with modular input-output modules equipped with attachment mechanisms to attach to the control panel.)
Hamilton, Baarman, Guan, and Rockwall are analogous art because they are from the same field of endeavor.  They relate to building control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building control system, as taught by Hamilton, Baarman and Guan, and further incorporating the controller system with modular input-output modules, as taught by Rockwall.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide expandable input-output capability by using a controller system with modular input-output modules, as suggested by Rockwall (Page 1-15).


Response to Argument
In regards to the first part of Argument 1) a) in the Appeal Brief, Page 7, Appellants contend “it is respectfully disputed that Baarman's remote devices are analogous to the claimed secondary module.”
The Examiner respectfully disagrees, noting that Baarman’s remote devices are analogous to the claimed secondary module in regards to the claimed functionality of the secondary module “comprising an inductive power receiver for receiving power from the inductive power transmitter of the base module”, which is clearly stated in Baarman (Para 29-30) as a remote/distributed device that receives power from a remote power supply/”base module” through inductive coupling. The remote wireless supplies of Baarman are analogous to the claimed base module of a distributed device, and the remote devices of Baarman are analogous to the claimed secondary modules by receiving power through an inductive power transmitter located in the remote wireless supply. The combination of the remote wireless supply and the remote device connected to a central controller of a building as taught by Baarman (Para 36) discloses a distributed device of a building management system as claimed.

In regards to the second part of Argument 1) a) in the Appeal Brief, Page 11, regarding the lack of clarity as to why incorporating Guan' s first panel into Baarman's power distribution system would involve wirelessly charging the first panel like it was a consumer device rather than, for example, adding the first panel to Baarman's light switches, which are not said to provide or receive power wirelessly.
The Examiner respectfully disagrees, noting that Baarman (Abstract, para 21, 29-36) and Guan (Abstract, para 84, 89, 113) both cite remote devices that receive wireless inductive power, as well as communications that allow the remote devices to control other devices in a home or office environment and to charge a battery of the remote device. Baarman (Abstract, para 21, 29-36) describes a wireless power distribution and control system may be used to supply power wirelessly to various devices. The devices in the system may have control over the system and/or over certain features of other devices, where Appellant’s cited mobile consumer device is described by Baarman as an example of a device that both receives charging for its battery and has control over the other devices in the system. The remote devices that may be used as the first panel/module of Guan (para 7, 126-129) are described as being inclusive of a cellular phone, PDA, tablet computer, wearable smart device, all of which are recognizable as ”mobile consumer devices”. Guan (para 4, 89, 126, 131, 134) further describes the first panel/module as being attachable to the second panel/”base module” where they can receive wireless power and communications, as well as the additional limitations of claim 1 including the attachment mechanisms, along with the back panel/”base module” being permanently mounted and connected to standard 110-240 ac power. The cited motivation in Guan (para 3) to combine the references, “provide a more convenient and more powerful environment control system”, is relevant as it obviously describes improving the current state of the art of smart controlling elements.

In regards to Argument 1) b) in the Appeal Brief, Page 13, Appellants contend that no suggestion that the second panel could be compatible with "different interchangeable'' first panels, nor that it is not even clear whether the same first panel can be attached to a second panel and a third panel at different times.
The Examiner respectfully disagrees, noting that Guan (para 126) discloses a second panel that acts as a base panel/module mounted to a wall, and that a first smart switch panel/module is detachable from the second base panel. Guan (para 12, 123) also discloses that a third simplified smart switch panel that can connect to the first and second panels/modules. Guan (para 86, 134-139) also discloses variations in the function and control modules of the first, second, and third panels/modules, which meets the claimed limitation of “the base module is compatible different interchangeable secondary modules” which would obviously be compatible with the second base panel/module as the disclosure of Guan are directed towards the compatibility of both physical mounting, providing power, and communication between the first, second, and third panels/modules.

In regards to Argument 1) c) in the Appeal Brief, Page 15, Appellants contend that Guan is silent on whether any of the first, second, or third panels are old or new, or whether any of the panels are replaced by other panels.
The Examiner respectfully disagrees, noting that Guan, as referenced in the response to Argument 1) b) in the Appeal Brief, Page 13, above, does describe first and third panels/modules that may have different configurations (para 132), which can include additional sensors and user interface elements for a new panel/module. A person having ordinary skill in the art would realize the teachings of Guan make it obvious that the first and third panels/modules that can be detached from the second base panel/module and replaced, either with a panel/module that has new or additional configurations, or simply replaced with an identical/new panel/module to replace a failing/old panel.

In regards to the first part of Argument 2) in the Appeal Brief, Pages 18-19, Appellants contend it is respectfully disputed that Hamilton's input/output module can be considered analogous to the claimed control panel. 
The Examiner respectfully disagrees, noting that Hamilton (para 3-6) describes a building automation system with multiple field control panels communicating with the building automation system that provide an interface to sensors and actuators, with work stations or other access devices whereby a technician or building manager may monitor conditions in the building as detected by the various sensors, and to command devices and/or define controller set points. A person of ordinary skill in the art would recognize that a building automation system normally consists of a central control system or computer that acts as a central control panel with power distribution and data communication network interfaces to distributed controllers, devices, and/or field control panels. The control panels of Hamilton provide connectivity for communication by relaying signals between the control panel of the building management system and distributed devices as described in para 23 of Hamilton. The description of Hamilton (para 5-6) that Appellants are referring to describes “do not include the sophisticated circuitry that can be required to operate as addressable devices on a data network” is describing the sensors and actuators as not being directly addressable using a network communication protocol, such as TCP/IP. A person having ordinary skill in the art is familiar with the fact that common sensors and actuators, such as thermometers, proximity sensors, optical sensors, solenoid actuators, etc. normally do not come equipped with network communication protocol programming, but do perform simple communications, such as activation inputs and outputs of sensed values being communicable data that are transmitted to and from sensors and actuators. Hamilton does disclose in paras 5 and 23 that the field control panel serves as an interface between the building automation system data network and the various sensor and actuator hardware, and does perform communication with the sensors/actuators using its input/output module. 

In regards to the second part of Argument 2) in the Appeal Brief, Pages 18-19, Appellants contend Hamilton is in fact silent as to whether its field control panel has any kind of "power transmitters." There is no suggestion that the input/output module is powered by the field control panel.
The Examiner respectfully disagrees, noting that Hamilton (paras 23-25, Fig. 6 refs 100, 102, 112) disclose a power regulation circuit that takes building power provided to the field control panel interface circuit 100 through the power input terminals 112, and generates regulated DC bias voltages to any other circuits requiring power in the interface circuit that can obviously include the input/output terminals 102 that are connected to sensors and actuators.


	In regards to the third part of Argument 2) in the Appeal Brief, Page 20, Appellants contend it is not clear how Baarman's wireless charging of mobile devices would or even could be applied to the input/output module of Hamilton.
	The Examiner respectfully disagrees, noting that a person of ordinary skill in the arts can easily modify the I/O terminals of Hamilton's distributed interface circuit (Figure 6, ref 102) to use the wireless inductive power and communications through an inductive interface as taught by Baarman. The wireless inductive power and communications teachings of Baarman can also be applied to the power input terminals 112 and the communication terminals 104 of the distributed device 100 of Hamilton (Figure 6, ref 100, 112, 104) that connect the distributed interface circuit to the central control panel of the building automation system's input/output terminal interface, and a person of ordinary skill in the art would also find it obvious to use an inductive power and communications interface at the central control panel of the building automation system's input/output terminal interface that are wired to terminals 112 and 104 of Hamilton in place of the traditional wired terminal connections.

	In regards to the fourth part of Argument 2) in the Appeal Brief, Page 20, Appellants contend it is still not clear how modifying the module's power regulator to inductively transmit power would eliminate "charging cords," when what is being powered by the regulator are the other internal components of the input/output module.
	The Examiner respectfully disagrees, noting that Hamilton's distributed interface circuit (Figure 5, ref 120, para 17, 33) discloses wired terminal connections. The teachings of Baarman (para 21) describe replacing a conventional wired connection, as shown in Hamilton, with a wireless connection described by Baarman to "eliminate the need for various charging cords and the need to repeatedly plug in and unplug electronic devices for recharging, thereby reducing cost and improving ease and convenience of use". The charging cords in this case would be the wired terminal connections as disclosed by Hamilton.

In regards to the fifth part of Argument 2) in the Appeal Brief, Page 21, Appellants contend “if Hamilton and Baarman fail to disclose such inductive power transmitters, in what sense does incorporating inductive power receivers from Baarman into Hamilton "eliminate the need for various charging cords"? Clarification is respectfully requested.”
	The Examiner respectfully disagrees, noting that Baarman (para 29) was cited for the inductive power and data/”input-output” connections including inductive power receivers for receiving power, where the cited I/O connections are between the interfaces of remote devices, while Guan (para 89) was cited for “energy may be transferred from the power source to the environment control system through inductive coupling” where the referred to inductive power transmission is focused on the power supply of the larger environment control system that is subsequently transmitted to remote distributed devices.

	In regards to the sixth part of Argument 2) in the Appeal Brief, Page 22, Appellants contend the claims require a control panel comprising one or more inductive power transmitters and input-output blocks comprising inductive power receivers for receiving power from the one or more inductive power transmitters of the control panel, which is not shown or suggested by any of the applied references. 
	The Examiner respectfully disagrees, noting that a person of ordinary skill in the art would recognize that utilizing the same teachings of using an inductive power and communications interface as disclosed by Baarman (Abstract, para 21, 29-36) to replace a wired I/O and power connection at a distributed device can be easily implemented at any other I/O and/or power connection, including at Hamilton’s terminals of the central control panel of the building automation system/"building management system".

In regards to Argument 3) a) in the Appeal Brief, Page 24-25, Appellants contend to the extent that the proposed combination involves replacing Hamilton's input/output modules with I/0 modules attached to a field control panel, as allegedly taught by Rockwell, it is respectfully pointed out that such a modification would violate the principle of operation of Hamilton's I/O modules, which are distributed to be in proximity to end devices that are significantly far from the field control panel via its specifically designed mechanism for mounting the modules to electrical junction boxes.
The Examiner respectfully disagrees, noting that the citations of Rockwall are directed towards the building automation system as described by Hamilton’s building automation system (para 3-6) that consists of a control system or computer that acts as a central control panel of a building automation system with power distribution and data communication network I/O interfaces to distributed controllers, devices, interface circuits, and/or field control panels as shown by Hamilton (Figure 6 ref 100, 102, 112, 104), where the power input terminals 112 and the communication terminals 104 of the interface circuit 100/”distributed device” are connected through a processing circuit to provide communications to input/output terminals 102 and power to any circuits requiring power in the interface circuit 100. The teachings of Rockwall disclose expanding the central control panel of the building management system with modular I/O modules that can be added to expand the system at the central control panel of the building management system, thereby allowing for additional distributed devices and distributed control panels such as the distributed interface circuits of Hamilton (Figure 6, ref 100) to be added to the system, which fits with a building automation system as described by Hamilton. 

For Claims 1-5, 7-13, 15, 16, and 21-29, The Examiner uses the following combination of arts:
The primary art of Baarman (Abstract, para 21, 29-36) teaches a control system with remote devices, where the remote devices have inductive interfaces that allow for power and control commands to transfer between the remote/distributed devices, a computer/control/"building management system", and controlled devices that respond to the control commands of the remote/distributed devices and the computer/control/"building management system". Baarman also discloses detecting and validating of a remote/distributed device when it is within range of a remote/distributed power supply before providing power. 
The secondary art of Guan (Para 4, 89, 92, 126, 134) teaches a front (or first) panel/"secondary module", analogous to the remote device of Baarman, comprising a sensor and a touch screen with an inductive power receiver that is connected in a detachable manner to a back (or second) panel/"base module" that may be permanently mounted to a surface of a building where the system is installed, and connected to a power source that can provide 110-240 volts power. Guan (para 12, 105, 109, 126, 118, 193, 216, 223, 225) also teaches that different first and third panels/"secondary modules" can be mounted to the same back (or second)/"base module", along with the first (or front) panel/”secondary module” functioning as a thermostat, motion sensor, an access control reader, or a smoke detector of the environment control system/"building management system".

For Claims 17-22, The Examiner uses the following combination of arts: 
The primary art of Hamilton (para 3-6, 23, Figure 6, ref 100, 102 112, 104) teaches a building automation system/"building management system" that consists of a control system or computer that acts as a central control panel/"control panel" with power distribution and communication terminals interfaces to field control panels/"distributed devices" containing interface circuits 100 with I/O terminals 102 as shown in Figure 6. The power terminals 112 and communication terminals 104 of the distributed controllers 100 must have corresponding terminal connections at the central control panel/"control panel" of the building automation system/"building management system".
The secondary art of Baarman (Abstract, para 21, 29-36) is used to teach modifying the I/O terminals of Hamilton with inductive power and I/O connections, as well as teaching the obvious modification of replacing any wired I/O and power connection with the inductive power and I/O connection that can be easily implemented at any other wired I/O and/or power connection, including at Hamilton’s terminals of the central control panel of the building automation system/"building management system" and the modular input-output modules of Rockwell.
The secondary art of Guan (para 89) is used to teach supplying power through an inductive coupling to the overall environment control system, which is analogous to Hamilton's building automation system/"building management system" that includes the central control panel/"control panel" with the power distributed to field control panels/"distributed devices".
The secondary art of Rockwell, “AADvance Controller System Build Manual”, July 2012, Rockwell Automation, PP 1-2, 1-15 discloses a controller system/”control panel” with expandable modular input-output modules that can be added to in order to increase the available I/O connections of the system/"control panel" that is analogous to the central control panel/"control panel" of Hamilton's building automation system/"building management system".
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DAVID EARL OGG/Examiner, Art Unit 2119                                                                                                                                                                                                        <<11 May 2022>>

Conferees:	
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119      

                                                                                                                                                                                                  /RYAN M STIGLIC/Primary Examiner 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.